 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    JASON MARK HART,

 9                               Plaintiff,                  CASE NO. C19-1193-RAJ-BAT

10           v.                                              ORDER SETTING DEADLINE FOR
                                                             FILING AMENDED COMPLAINT
11    DAN SCHNEEWEISS,                                       AND EXTENDING DISPOSITIVE
                                                             MOTION DEADLINE
12                               Defendant.

13          Plaintiff is proceeding pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
14   Plaintiff is currently confined at the Monroe Correctional Complex-SOU (MCC-SOU).
15   Plaintiff’s complaint relates to the alleged involuntary administration of anti-psychotic
16   medication by defendants Dan Schneeweiss and Calvin Cogburn during early 2018 and the
17   resulting violations of plaintiff’s due process and Eighth Amendment rights. Dkt. 4.
18          On February 5, 2020, plaintiff filed a separate action alleging the same defendants
19   violated his constitutional rights by involuntarily administering anti-psychotic medication to him
20   during early 2018. See Hart v. Schneeweiss, 20-cv-180-RSM-BAT, at Dkt. 1. By order dated
21   February 14, 2020, Hon. Ricardo S. Martinez dismissed plaintiff’s complaint in that action as
22   duplicative of this action. See id. at Dkt. 4. In that order the Court noted that “[t]hough the
23   complaint here presents some additional facts and allegations, they are all related to the alleged

     ORDER SETTING DEADLINE FOR FILING
     AMENDED COMPLAINT AND EXTENDING
     DISPOSITIVE MOTION DEADLINE - 1
 1   involuntary administration of anti-psychotic medication during early 2018 and the resulting

 2   violations of plaintiff’s due process and Eighth Amendment rights.” Id. The Court further found

 3   that:

 4                  Given that the acts plaintiff alleges herein arise from the same subject
                    matter alleged in plaintiff’s first complaint (C19-1193-RAJ-BAT), the
 5                  instant action is duplicative and is dismissed without prejudice. See
                    Adams v. California Department of Health Services, 487 F.3d 684, 688
                    (9th Cir. 2007) (“Plaintiffs generally have no right to maintain two
 6
                    separate actions involving the same subject matter at the same time in the
                    same court against the same defendant.”). Plaintiff will not be prejudiced
 7                  because he will be able to allege the acts asserted herein, in the complaint
                    pending before Judge Jones, in case C19-1193-RAJ-BAT. Plaintiff
 8                  should understand that this will require him to amend the action before
                    Judge Jones and to add the allegations contained in the instant complaint.
 9
     Id.
10
             In light of Judge Martinez’s order, the Court hereby orders that if plaintiff intends to file
11
     an amended complaint to include the additional allegations raised in the dismissed complaint
12
     (Hart v. Schneeweiss, 20-cv-180-RSM-BAT), he must do so on or before March 4, 2020. The
13
     Court also hereby amends the pretrial scheduling order and extends the deadline for dispositive
14
     motions to March 11, 2020.
15
             DATED this 19th day of February, 2020.
16

17

18
                                                                     A
                                                              BRIAN A. TSUCHIDA
                                                              United States Magistrate Judge
19

20

21

22

23


     ORDER SETTING DEADLINE FOR FILING
     AMENDED COMPLAINT AND EXTENDING
     DISPOSITIVE MOTION DEADLINE - 2
